Citation Nr: 0513868	
Decision Date: 05/20/05    Archive Date: 06/01/05

DOCKET NO.  97-26 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating greater than 10 percent 
for psychophysiologic gastrointestinal reaction, manifested 
by irritable colon syndrome, prior to June 17, 2004, and 
entitlement to a disability rating greater than 30 percent 
from June 17, 2004.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1971 to 
December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied an evaluation greater 
than 10 percent for a psychophysiologic gastrointestinal 
reaction manifested by irritable colon syndrome.  The veteran 
subsequently perfected this appeal.  

In January 2001, the Board remanded this case for further 
development.  In June 2004, the RO notified the veteran that 
it separated the evaluation of the gastrointestinal and 
psychiatric manifestations of the service-connected disorder 
and assigned a 30 percent evaluation for generalized anxiety 
disorder with depressive features from June 17, 2004 and a 0 
percent evaluation for irritable colon syndrome from June 17, 
2004.  Prior to that date, as noted above, a single 10 
percent disability rating was in effect for psychophysiologic 
gastrointestinal reaction manifested by irritable colon 
syndrome.

The Board notes that effective November 7, 1996, when a 
single disability has been diagnosed both as a physical 
condition and as a mental disorder, the rating agency shall 
evaluate it using a diagnostic code which represents the 
dominant (more disabling) aspect of the condition.  See 
38 C.F.R. § 4.126(d) (2004).  There is no provision for 
separate evaluations.  On review, the RO has effectively 
granted an increased evaluation to 30 percent for the 
veteran's service-connected psychophysiologic 
gastrointestinal reaction and the Board has phrased the issue 
as such.  Since the 30 percent rating was assigned from June 
17, 2004, it did not resolve the appeal the veteran has had 
pending from the 1997 rating decision denying a disability 
rating greater than 10 percent.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

In March 2003 and April 2004, the RO requested medical 
records from Dr. E., Caribbean District Medical Unit.  This 
request concerned treatment the veteran received as an 
employee of the United States Postal Service.  The response 
received from the Caribbean District Medical Unit in May 2004 
was that no medical records were found.  It was noted, 
however, that the veteran was retired and his medical record 
was sent to central record.  In August 2004, the veteran 
requested that the RO ask for personnel records from the 
Postal Service before forwarding his case to the Board.  He 
indicated that he was retired because of his service-
connected disability.  

On review, the claims folder contains various records 
pertaining to the veteran's employment dated from 1992-1994.  
There is no indication that records pertaining to the 
veteran's disability retirement have been obtained.  The May 
2004 response was not that the records did not exist, but 
rather that they had been sent to another location.  The 
veteran specifically requested that these records be obtained 
and consequently, the RO should make additional efforts to 
obtain them.  See 38 C.F.R. § 3.159(c)(2) (2004).  

Furthermore, it is clear that relevant treatment records 
remain outstanding.  At his examination in 2004, the veteran 
reported receiving treatment at the VA medical facilities.  
The last medical records from the VA Outpatient Clinic in 
Ponce are dated in 1999.  VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Requests for additional VA medical records must be made since 
it appears the evidence is not currently complete.  

Accordingly, this case is REMANDED as follows:

1.  The RO should send a letter to the 
veteran requesting that he submit a 
current authorization for the release of 
personnel and/or medical records from the 
Postal Service.  Upon receipt of the 
appropriate authorization, the RO should 
determine the location of retired 
employee records and should request them 
from the appropriate facility.  This may 
include requests to "Central Record" of 
the Postal Service and/or to the Office 
of Personnel Management concerning an 
award of disability retirement.  All 
efforts to obtain these records should be 
documented in the claims folder.  All 
records obtained should be associated 
with the claims folder.

2.  The RO should advise the veteran that 
he should submit to VA copies of any 
evidence relevant to this claim that he 
has in his possession.  See 38 C.F.R. 
§ 3.159(b).

3.  Obtain the veteran's complete medical 
records from the VA Medical Center in San 
Juan and the VA Outpatient Clinic in 
Ponce for all treatment from 1999 to the 
present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

4.  Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claim 
for an increased evaluation for 
psychophysiologic gastrointestinal 
reaction, with the issue as shown above.  
All applicable laws and regulations 
should be considered.  In this respect, 
the RO should refer to Diagnostic Code 
9502 (in effect prior to November 7, 
1996); and 38 C.F.R. §§ 4.126(d), 4.130 
(in effect beginning November 7, 1996).  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHELLE L. KANE	
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




